Citation Nr: 1611785	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a vascular disability of the left leg, to include as secondary to herbicide exposure and service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 






INTRODUCTION

The appellate is a Veteran who had active service from August 1964 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, denied service connection for left leg deep vein thrombosis.

The Board has recharacterized the Veteran's service connection claim for left leg thrombosis more broadly to include any vascular disability affecting the left leg.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).


FINDINGS OF FACT

1. A vascular disability of the left leg did not have its onset in service, is not otherwise related to service, and is not shown to be caused by or related to herbicide exposure in service.  

2. A vascular disability of the left leg is not shown to have been caused by or aggravated by service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a vascular disability of the left leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in October 2007 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements. 

The Veteran was afforded VA examinations in January 2013 and November 2015 in connection with his left leg vascular disability.  The Veteran was also afforded VA examination in November 2007, November 2009, and March 2011 regarding complications of his service-connected diabetes mellitus.  The Board notes that the Veteran's representative suggests that the January 2013 VA examination and April 2013 addendum opinion are inadequate.  See January 2016 Appellate Post-Remand Brief.  However, the Board finds that the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

Board decisions in December 2012 and October 2015 remanded the case for further development.

The December 2012 Board decision remanded the claim for a VA examination with a vascular surgeon to determine the nature and etiology of the Veteran's left leg vascular disability and for procurement of outstanding VA and private treatment records.  In January 2013, the Veteran was afforded a VA examination and in February 2013 and April 2013, addendum opinions were issued.  Also, VA treatment records from May 2009 to May 2013 were associated with the record.  

Similarly, an October 2015 Board decision remanded the claim for updated VA treatment records and a VA examination.  Noting that the January 2013 VA examiner noted multiple left leg vascular diagnoses, on remand the examiner was instructed to identify all left leg vascular disorders diagnosed proximate to and during the pendency of the appeal and provide an opinion as to whether the disorders were at least as likely as not related to the Veteran's active service, related to his in-service herbicide exposure, or related to his service-connected diabetes.  The Veteran was afforded the appropriate VA examination in December 2015, and the examiner submitted opinions answering the relevant questions.  In addition, VA treatment records from June 2011 through October 2015 have been associated with the record.  
Therefore, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, despite any lack of evidence of such disease during service provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 

The Veteran claims that he currently has a left leg vascular disability that is related to his military service.  He attributes his condition to his exposure to herbicides during his service in the Republic of Vietnam.  The Veteran also claims that he suffered a left leg injury in service that caused his left leg vascular disability.  Alternatively, the Veteran claims that his left leg disorder is related to his service-connected diabetes mellitus disability.  

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record clearly shows that the Veteran has a left leg vascular disability. See VA Treatment Records.  The January 2013 VA examination report indicates that the Veteran had a diagnosis of chronic deep venous thrombosis in the left popliteal vein.  The Veteran also has a diagnosis of left leg peripheral vascular disease.  See April 2013 VA Examination Addendum Opinion.  Thus, the issue that remains disputed is whether or not the Veteran's current disability is related to service or a service-connected disability.  

Direct Service Connection 

The Veteran attributes his post-military left leg thrombosis to an in-service left leg injury.  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

An April 1975 note in the Veteran's service treatment records shows that he sought treatment for his left foot after it was stepped on while playing softball.  An October 1976 note indicates that the Veteran complained of left leg pain and numbness from the medial thigh to foot.  However, the service treatment records are silent for any diagnosis of a left leg vascular disability.  Furthermore, at separation, the Veteran indicated that his vascular system and lower extremities were normal in his report of medical history.    

In the February 2013 addendum to the Veteran's January 2013 VA examination, the examiner stated "[the]Veteran did have discomfort in the left leg after riding in a tank stateside mid 70s there [sic] was no swelling in the leg at that time.  There was an injury on the left foot in a softball game. . . However IF he had an injury to the left leg specifically, that would have been in the 60s or early 70s and it is difficult to connect an event from then to a thrombosis in 2004 early March . . . so many years later."  

In the April 2014 VA addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's left leg deep vein thrombosis was caused by service stating that, "The Veteran has a diagnosis of deep venous thrombosis, with an ultrasound report of 10/31/2005 stating history of blood clot . . . .  The Veteran also has peripheral vascular disease of the left lower extremity diagnosed 1/23/2013.  [Furthermore] the service treatment records are silent regarding any history of deep vein thrombosis or peripheral vascular disease, or incident compatible with deep vein thrombosis or peripheral vascular disease while in military service, or injuries that would predispose to those conditions over 20 years later . . ."  As a result the examiner found that it is less likely than not that the Veteran's in-service left leg injury caused or is otherwise related to his current left leg vascular disability.  

In the December 2015 VA examination report, the Veteran stated that his left leg problems started 5 to 6 years prior.  He stated that the pain started after a blood clot in the left leg and the pain has remanded since then.  The examiner found that the Veteran's vascular disability of the left leg was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that a review of the claims file shows no evidence of an injury to the arteries or muscles during service that could provide a nexus for the development of either peripheral vascular disease or a history of a one time deep venous thrombosis with postthrombotic condition.  The Veteran also states that the problems with his left leg started after his thrombosis and have remained painfully stable since then, decades after military service.  Furthermore, the examiner stated, "The Veteran had a longstanding history of tobacco use, since age 25, smoking 1-2 packs per day through at least 2009, and currently down to 1/2 pack per day.  He also has diagnoses of hypertension and dyslipidemia dating to prior to 2003, and diabetes dating to 2007.  The Veteran also stated that his mother and father "died of a clot like I had.'"  Thus, the examiner found no nexus between the Veteran's in-service injury and his left leg vascular disorder. 




Herbicide Exposure 

The Veteran also asserts that his left leg vascular disability is caused by in-service herbicide exposure.  The Veteran's service treatment records and personnel records confirm his service in the Republic of Vietnam.  Therefore, the Board presumes that the Veteran was exposed to herbicides during service.  According to 38 C.F.R. 
§ 3.309(e), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's left leg thrombosis and peripheral vascular disease are not among the listed diseases.  Therefore, this disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In the April 2013 VA examination addendum opinion, the examiner states "Review of the medical literature on 4/4/2013, shows no association between exposure to herbicides and development of deep vein thromboses nor development of vascular disease.  Similarly, in the December 2015 VA examination  report, the examiner stated, "[A] review of the medical literature shows no evidence that exposure to herbicides is a risk factor for the development of deep venous thrombosis with or without postthrombotic syndrome, nor for the development of peripheral vascular disease.  It also shows that tobacco use is the leading risk factor for the development of both deep venous thrombosis and peripheral vascular disease, with family history an additional risk factor."  Therefore, the examiner found that herbicide exposure is not related to the Veteran's left leg vascular disability.  

Secondary Service Connection 

Lastly, the Veteran also contends that his service-connected diabetes mellitus caused or aggravated his left leg vascular disability.  The claims file shows that the Veteran is service connected for diabetes mellitus.  See October 2007 Rating Decision.  

In the April 2013 VA examination addendum, the examiner stated that it is less likely than not that deep vein thrombosis was caused or aggravated by diabetes mellitus.  The examiner reasoned that the Veteran's diabetes mellitus was diagnosed in 2007, approximately 4 years after his diagnosis of deep vein thrombosis.  "A review of the literature shows no association between the Veteran's service-connected conditions and the development of deep vein thromboses.  The Veteran is an ongoing cigarette smoker with more than a 40 year history and cigarette smoking is the leading cause of peripheral vascular disease.  It is less likely than not that the Veteran's mild peripheral vascular disease is worsened by the Veteran's diabetes mellitus beyond the normal progression due to his cigarette smoking."

In the December 2015 VA examination report, the examiner stated that he was unable to determine a baseline level of severity of the Veteran's left leg vascular disability based on the medical evidence being insufficient.  However, the examiner opined that there was no aggravation of the Veteran's diabetes mellitus because while diabetes is a risk factor for the development and aggravation of peripheral vascular disease, the increased combined odds of the Veteran's other risk factors of smoking, hypertension, and hypercholesterolemia outweigh the odds of attribution of aggravation to diabetes, beyond the natural progression attributable to the risk factors of smoking, hypertension, and hypercholesterolemia .

Furthermore, the Veteran was afforded VA examinations in November 2007, November 2009, and March 2011 to evaluate physiological complications due to his service-connected diabetes mellitus.  The examiners did not identify the Veteran's left leg vascular disorder as a complication of his service-connected diabetes mellitus. 

In light of the foregoing evidence, the Board finds that based on the competent medical evidence of record, the Veteran's left leg vascular disorder is not related to an in-service injury or disease, herbicide exposure, or secondary to the Veteran's service-connected diabetes mellitus.  

The reports of the January 2013 and November 2015 VA examinations and the February 2013 and April 2013 addendum opinions show that the examiners explicitly opine that the Veteran's left leg vascular disability is not directly related to service, caused by herbicide exposure or related to his service-connected diabetes mellitus.  The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on examinations and interviews of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The November 2015 VA examiner also cited to medical treatises including: Comparison of Global Estimates of Prevalence and Risk Factors for Peripheral Artery Disease in 2000 and 2010: A Systematic Review and Analysis by Fowkes FG, et al. (2013); Prevalence of and Risk Factors for Peripheral Arterial Disease in the United States by Elizabeth Selvin, et al. (2004); Overview of the Causes of Venous Thrombosis by Kenneth A Bauer, et al. (Literature review current through October 2015); and Is Diabetes Mellitus an Independent Risk Factor for Venous Thromboembolism? A Population-Based Case-Control Study by John A. Heit, et al. (2009).  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board notes that the only contrary opinion is that of the Veteran.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his left leg vascular disability because the question presented here - the relationship between left leg vascular disability, diabetes mellitus, and herbicide exposure - is medically complex.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011). 

In summary, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's left leg vascular disorder is not related to service, herbicide exposure, or secondary the Veteran's service-connected diabetes mellitus.  Accordingly, service connection for a vascular disability of the left leg is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a vascular disability of the left leg, to include as secondary to herbicide exposure and service-connected diabetes mellitus, is denied. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


